                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


 DAVID ALVARADO, on behalf of                     Case No. 6:17-cv-00941-YY
 SHANNA ALVARADO (deceased),

        Plaintiff,                                ORDER FOR PAYMENT OF ATTORNEY
                                                  FEES PURSUANT TO EAJA
                     vs.

 COMMISSIONER,
 Social Security Administration,

        Defendant.


       IT IS HEREBY ORDERED that attorney fees in the amount of $14,854.30 are hereby

awarded to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”).

Payment of this award shall be made via check payable to Plaintiff and mailed to Plaintiff’s

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made payable to Plaintiff’s

attorneys, HARDER, WELLS, BARON & MANNING, P.C., if the Commissioner confirms that

Plaintiff owes no debt to the Government through the Federal Treasury Offset program. There

are no costs or expenses to be paid herein.

                   26th         June
       Dated this _____ day of ____________ 2019.

                                               /s Youlee Yim You
                                              _______________________________________
                                              YOULEE YIM YOU
                                              United States Magistrate Judge
///

///
Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
